UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. Annual Report November 30, 2011 Investment Adviser Thunderstorm Mutual Funds LLC 1Liberty Square, Floor 5 Boston, Massachusetts 02109 Phone: 1-877-374-3888 www.thunderstormvalue.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENTS OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 25 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 26 NOTICE OF PRIVACY POLICY & PRACTICES 30 ADDITIONAL INFORMATION 31 Dear Fellow Shareholder, Thunderstorm Value Fundposted a loss of -3.32%, including reinvested dividends, in the fiscal year that ended November 30, 2011. We were disappointed by our performance this fiscal year.For the first time in the history of the Fund, we trailed behind the Standard & Poor’s 500 Index, which we regard as a measure of the overall U.S. equity market.The S&P 500 showed a positive return of 7.83% for the fiscal year. Bear in mind that the S&P 500 consists almost exclusively of large-cap U.S. stocks while Thunderstorm Value Fund also invests in smaller U.S. stocks and foreign stocks.The factors that adversely affect Fund performance in fiscal 2011 involved both sector allocation and individual stock selection.Utilities were the best-performing group in the S&P 500 during the fiscal year, but we had no utility stocks for part of the fiscal year, and only moderate representation in the sector during the remainder of the period.The Fund was heavy on stocks in the Materials sector, which was the second-worst performer among the ten S&P sectors. In addition, performance was adversely impacted as we held several individual stocks that did poorly, notably Amedisys (a home health care company), Kingsgate Consolidated (a gold mining company based in Australia), Magna International (an auto-parts maker based in Canada), and Western Digital (a disk drive manufacturer). Please see the discussion of performance on pages 9-10 for further information on performance, and important caveats. At the turn of the year from 2011 to 2012, we perceive the U.S. economic recovery as gaining momentum, even as Europe has the potential to enter recession.Unemployment in the U.S. has fallen to 8.5%, which is bad but better than the peak of 10% reached in late 2009.Auto sales have improved to a 13-million-vehicles-per-year pace, and reduced home prices appear to be luring some buyers back into the housing market.Some businesses are hiring again and manufacturing activity is picking up.The Fund is emphasizing industries that may benefit from an expanding economy, such as commodities, industrials and energy.We are investing primarily in the U.S., secondarily in Asia, and very little in Europe. Our Investment Philosophy Our investment philosophy is based on four principles: • A continuous search for value. We seek stocks that appear to us to be bargains based on traditional value metrics such as the price/earnings ratio, price/book ratio, and price/revenue ratio. We seek bargains wherever we find them, in the United States, Europe, Asia or Australia. • A contrarian bent. We believe the best profits are often achieved by going against the crowd. It often takes time, however. Even successful ideas may take one to three years to bear fruit. 3 • Emphasis on companies’ balance-sheet strength. We rarely own a stock with debt greater than equity, and frequently purchase stocks of companies whose debt is less than 50% of equity. • Close attention to purchases and sales by company insiders. Such transactions act as a barometer of executives’ level of conviction in a company’s prospects. Country Allocation Because we know the U.S. market best, and because we believe the U.S. has a culture and legal structure favorable to investors, our prospectus specifies that at least half of the Fund’s assets will always be invested in the U.S.Currently we are about two-thirds invested in the U.S., with much of the remainder in companies based in Hong Kong and Switzerland.We have smaller investments in companies domiciled in Australia, the United Kingdom, China, Japan, Malaysia and France.We exited Brazil during fiscal 2011 because we believed that Brazil’s economy was slowing sharply. Sector Allocation Compared to the S&P 500 we are overweight in materials, consumer discretionary and energy stocks.We are underweight information technology, consumer staples, and especially financial stocks. The emphasis on materials stocks includes a substantial investment in gold mining stocks.The fund owns four gold-related equities:Newmont Mining, Kingsgate Consolidated, Highland Gold and Freeport McMoRan Copper & Gold(the latter mines more copper than gold, and so is quite economically sensitive). Other materials holdings include an iron ore producer, Cliffs Natural Resources; a fertilizer maker, Mosaic Co.; and a concrete manufacturer, China Advanced Construction Materials. We are drastically underweight financial stocks because we believe banks and insurance companies still need additional time to recover from the shocks of the financial crisis and recession of 2007-2009. Largest Holdings As of November 30, the Fund’s five largest equity holdings were: 1.Intel 2.Oceaneering International 3.Jardine Matheson 4.Dorman Products 5.Exelon Shareholders may be interested in the thought process that led us to these five holdings. Intel, purchased in September 2010, exhibited two characteristics we value highly.Company insiders had recently purchased Intel shares.And the board of 4 directors has raised the dividend five times in five years.Together, these facts indicated to us that management believed earnings progress was sustainable.We continue to like Intel, which had a return on stockholders’ equity of 25% in 2010 and ran at a similar pace in 2011. Our position in Oceaneering International was established in February 2009 and augmented in 2009 and 2010.We believed that the company’s undersea robots would be in demand as oil drillers work to meet new safety requirements and reduce the risk of major oil spills following the large Macondo oil spill in 2009.So far, we believe we have been correct.We continue to like the company but are keeping a close eye on the stock’s valuations, which have risen along with the stock price during the past year. Jardine Matheson is an Asian conglomerate that has interests in real estate, auto retailing, motorcycle manufacturing, dairy farming, supermarkets and hotels.It gives the Fund exposure to fast-growing economies in many parts of Asia.The Fund bought the stock in May 2009.We consider the shares attractively valued at 6 times earnings. Dorman Products, first purchased in May 2010, makes auto parts for the replacement market (mechanics and do-it-yourselfers).The trend for people to keep their cars longer has been beneficial to Dorman, which has also gained market share and expanded its product line.The company is debt free. Our fifth biggest holding, Exelon, is the most recent purchase of these five, acquired in September 2011.Exelon is a Chicago-based utility that distributes electricity in Illinois and Pennsylvania, and operates nuclear plants in Pennsylvania and New Jersey.At recent stock prices it offers a dividend yield of approximately 5%.Despite the nuclear accident in Japan, we believe that nuclear power is a part of the solution to the ongoing need for energy in the U.S. Pending Closure of Fund On January 17, 2012, the Fund filed an amendment to its prospectus, indicating that the Fund will be closing on February 29, 2012. Thunderstorm Mutual Funds LLC, the Fund’s advisor, decided on this step because after four years the Fund had not reached the size necessary to break even.Its parent firm, Thunderstorm Capital, has announced that itstands ready to offer an individually managed account to anyone who was an investor in Thunderstorm Value Fund.(1) Thanks to each of our shareholders for participating in this investment venture with us, and we wish all of our shareholders a prosperous and satisfying 2012. Cordially, John Dorfman Portfolio Manager There are material differences between an individual account and a mutual fund.For example, the investment objective, degree of concentration or diversification, and risk level for an individual account may be unique to the account holder, while a mutual fund has one objective for all investors.An individual account is subject to advisory fees.A mutual fund is subject to management fees, which include advisory fees and other expenses.The risk of an individual account will depend on the underlying holdings which may be more or less risky than a specific mutual fund. 5 Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not intended to be a forecast or future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.Current and future holdings are subject to risk.For a complete list of the Fund’s holdings, please refer to the Schedule of Investments contained in this report.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Notes: The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Definitions: Price/book ratio: Stock price divided by a company’s book value (assets minus liabilities) per share. Price/earnings ratio: Stock price divided by the company’s earnings per share for the past 12 months. Price/sales ratio: Stock price divided by the company’s revenue per share for the past 12 months. Return on Equity:A company’s profits as a percentage of its book value (corporate net worth). Thunderstorm Value Fund is distributed by Quasar Distributors, LLC. 6 Thunderstorm Value Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/11–11/30/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Thunderstorm Value Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2011 - June 1, 2011 November 30, 2011 November 30, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 8 Thunderstorm Value Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. Allocation of Portfolio Holdings (% of Investments) Average Annual Total Returns as of November 30, 2011 Thunderstorm S&P 500 Value Fund Index One Year )% % Three Years % % Since Inception (12/31/07) )% )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-374-3888 or by visiting our web site, www.thunderstormvalue.com. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. Continued 9 Thunderstorm Value Fund Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 10 Thunderstorm Value Fund Schedule of Investments November 30, 2011 Shares Value COMMON STOCKS 91.07% Ambulatory Health Care Services 1.28% Amedisys, Inc. (a) $ Chemical Manufacturing 12.60% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Mosaic Co. Computer and Electronic Product Manufacturing 11.83% Garmin Ltd. (b) GT Advanced Technologies, Inc. (a) Intel Corp. Electrical Equipment, Appliance, and Component Manufacturing 2.23% Corning, Inc. Energy 1.44% Total SA (b) Food Manufacturing 3.56% ConAgra Foods, Inc. Insurance Carriers and Related Activities 2.98% Humana, Inc. Machinery Manufacturing 0.37% Baldwin Technology Co. (a) Management of Companies and Enterprises 7.10% Coastal Contracts Bhd (b) Jardine Matheson Holdings Ltd. (b) Merchant Wholesalers, Durable Goods 5.04% Dorman Products, Inc. (a) Mining (except Oil and Gas) 13.86% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. The accompanying notes are an integral part of these financial statements. 11 Thunderstorm Value Fund Schedule of Investments (Continued) November 30, 2011 Shares Value Mining (except Oil and Gas) 13.86% (Continued) Highland Gold Mining Ltd. (b) $ Kingsgate Consolidated Ltd. (b) Newmont Mining Corp. Miscellaneous Manufacturing 2.42% Mattel, Inc. Nonmetallic Mineral Product Manufacturing 0.66% China Advanced Construction Materials Group, Inc. (a)(b) Oil and Gas Extraction 1.76% CNOOC Ltd. (b) Petroleum and Coal Products Manufacturing 3.60% Exxon Mobil Corp. Retailing 1.73% K's Holdings Corp. (b) Support Activities for Mining 8.73% Oceaneering International Group, Inc. Transocean Ltd. (b) Textile Mills 3.62% Texwinca Holdings Ltd. (b) Utilities 4.61% Exelon Corp. Wood Product Manufacturing 1.65% Leucadia National Corp. TOTAL COMMON STOCKS (Cost $7,643,683) WARRANTS 0.05% Coastal Contracts Berhad (b) TOTAL WARRANTS (Cost $0) The accompanying notes are an integral part of these financial statements. 12 Thunderstorm Value Fund Schedule of Investments (Continued) November 30, 2011 Principal Amount Value SHORT-TERM INVESTMENTS 8.77% Money Market Funds 8.77% AIM STIC - Liquid Assets Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $784,102) Total Investments (Cost $8,427,785) 99.89% Other Assets in Excess of Liabilities 0.11% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: SA – Generally designates corporations in various countries, mostly those employing the civil law. The accompanying notes are an integral part of these financial statements. 13 Thunderstorm Value Fund Statement of Assets and Liabilities November 30, 2011 Assets Investments, at value (cost $8,427,785) $ Cash Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss Investments ) Foreign currency translation ) Net unrealized appreciation Investments Foreign currency translation Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 14 Thunderstorm Value Fund Statement of Operations For the Year Ended November 30, 2011 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit and tax fees Custody fees Federal and state registration fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees' fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Change in net unrealized depreciation on: Investments ) Foreign currency translation ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) Net of $5,789 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 15 Thunderstorm Value Fund Statements of Changes in Net Assets Year Ended Year Ended November 30, 2011 November 30, 2010 From Operations Net investment income (loss) $ $ ) Net realized gain (loss) on from: Investments Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income — ) Net realized gain on investments — — Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of year $ $ Accumulated net investment income $ $ — The accompanying notes are an integral part of these financial statements. 16 Thunderstorm Value Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended Year Ended November 30, November 30, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) ) Total from Investment Operations ) ) Less distributions paid: From net investment income — ) ) — From net realized gain on investments — — ) — Total distributions paid — ) ) — Net Asset Value, End of Period $ Total Return(2) )% % % )% Supplemental Data and Ratios: Net assets at end of period (000's) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(3) % After waiver and expense reimbursement(3) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(3) )% )% )% )% After waiver and expense reimbursement(3) % )% % % Portfolio turnover rate(2) % The Fund commenced operations on December 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 17 Thunderstorm Value Fund Notes to Financial Statements November 30, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Thunderstorm Value Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund became effective and commenced operations on December 31, 2007. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Fund’s investment adviser, Thunderstorm Mutual Funds LLC (the “Adviser”) to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 18 Thunderstorm Value Fund Notes to Financial Statements (Continued) November 30, 2011 The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2011: Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
